Mario Pittoni, J.
Defendant, Geraldine C. Ridings, commenced a proceeding in the United States District Court to foreclose a preferred mortgage upon the vessel M. V. Effort, pursuant to section 951 of title 46 of the United States Code, wherein it states: “ Upon the default of any term or condition of the mortgage, such lien may be enforced by the mortgagee by suit in rem in admiralty. Original jurisdiction of all such suits is granted to the district courts of the United States exclusively. ” (Emphasis supplied.)
A State court should not, in an action pending therein, stay or restrain a party therein from proceeding with or in an action in a Federal court (Penn Co. v. Pennsylvania, 294 U. S. 189,195; Beardslee v. Ingraham, 183 N. Y. 411, 417; Admiral Corp. v. Reines Distr., 9 A D 2d 410, affd. 8 N Y 2d 773; Star Constr. Corp. v. St. Paul Fire & Marine Ins. Co., 12 A D 2d 738).
The cases cited by plaintiff concern themselves with stays to enforce contractual obligations between parties to arbitrate their differences. There is no such contractual obligation alleged in this action. Plaintiff has failed to show a clear legal right warranting the drastic relief requested on this motion. This motion must be denied.